In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-570 CR

 ______________________


DARELAMAE SCOTT UNRUH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252 District Court
 Jefferson County, Texas

Trial Cause No. 89516




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Darelamae Scott Unruh pled guilty
to forgery.  The trial court assessed punishment at two years of confinement in a state jail
facility, then suspended imposition of sentence, placed Unruh on community supervision for
four years, and assessed a $1,000 fine. (1)  On April 20, 2007, the State filed a motion to revoke
Unruh's community supervision.  Unruh pled "true" to six violations of the terms of the
community supervision order.  The trial court found that Unruh violated the terms of the
community supervision order, revoked Unruh's community supervision, and imposed a
sentence of two years of confinement in a state jail facility.
	Unruh's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On January 31, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (2)


	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on May 28, 2008
Opinion Delivered June 11, 2008							
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. The section of the judgment of conviction entitled "Terms of Plea Agreement" 
recites that the terms of the plea bargain agreement were that the trial court would impose
sentence of two years of confinement in a state jail facility, probated over two years.  The rest
of the record, including the judgment revoking Unruh's community supervision and the
section of the judgment of conviction entitled "Punishment and Place of Confinement,"
correctly recites that the plea bargain agreement on the record called for a sentence of two
years of confinement in a state jail facility, probated over four years.
2. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.